Citation Nr: 0412482	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-18 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from September 1975 to 
December 1996.  The veteran died in February 2002, and the 
appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Diego, California (hereinafter 
RO).  


FINDINGS OF FACT

1.  The veteran died in February 2002 as a result of head 
injuries sustained in an automobile accident; autopsy reports 
thereafter revealed his blood alcohol level to be 0.22 
percent. 

2.  Service connection was in effect for several 
musculoskeletal and other disabilities at the time of the 
veteran's death; claims for service connection for post-
traumatic stress disorder and dementia were denied prior to 
the veteran's death, and service connection was not in effect 
for a psychiatric disorder at the time of the veteran's 
death. 

3.  There is no competent medical evidence to support the 
appellant's assertion that the intoxication which led to the 
veteran's death was the result of the veteran's use of 
alcohol to relieve pain resulting from service-connected 
disability.  



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 105, 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims seeking review and clarification of the Pelegrini 
decision.  The Board further finds that the requirements of 
the VCAA have been satisfied with respect to the issue 
adjudicated below.

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the  claims 
file to ascertain whether remand to the RO is necessary in 
order to assure compliance with the new legislation.  It is 
noted that the development of the medical evidence appears to 
be complete.  By virtue of the rating decision dated in July 
2002, the Statement of the Case (SOC) dated in May 2003, and 
associated correspondence issued since the appellant filed 
her claim, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
her claim.  She was advised that if she adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on her 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claim in the May 2003 SOC and 
an October 2003 Supplemental Statement of the Case (SSOC).  
In addition, the appellant was advised of the specific VCAA 
requirements with respect to the issue adjudicated below by 
letter dated in April 2002.  The appellant indicated in a 
statement received in November 2003 that she had no further 
information to submit, and it appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims folder, and 
that she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (requiring that the Board identify 
documents in file providing notification which complies with 
the VCAA).  The Board concludes that the notifications 
received by the appellant adequately complied with the VCAA 
and subsequent interpretive authority, and that she has not 
been prejudiced in any way by the notice and assistance 
provided by the RO.

In the present case, the appellant has been informed on 
multiple occasions, including by rating decision and 
statement of the case, of the types of evidence which would 
be necessary to substantiate her claim, and the RO has 
obtained clinical records pertinent to her claim.  As noted, 
this evidence was duly considered by the RO when it issued 
the May 2003 SOC and October 2003 SSOC.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more evidentiary or 
procedural development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237 (Fed. Cir. 2003).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002). 

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310 (2003).   

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

In general, the law provides that no compensation may be paid 
for a disability or death which results from the veteran's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2003).  The Board notes that the reference to 
"abuse of alcohol or drugs" in the statute was added by 
Congress in the Omnibus Budget Reconciliation Act ("OBRA") 
of 1990, § 8052, Public Law No. 101-508, 104 Stat. 1388, 
1388-91.

In July 1999, the VA General Counsel issued an opinion which, 
in pertinent part, addressed the issue of dependency and 
indemnity compensation (DIC) and disabilities resulting from 
alcohol or drug abuse.  The General Counsel held that DIC is 
a benefit distinct from disability compensation for purposes 
of the amendments made by section 8052 of the OBRA of 1990, 
and is not affected by that Act's prohibition on payment of 
disability compensation for substance-abuse disability, 
stating, "Payment of DIC benefits based on secondary service 
connection of a substance-abuse disability is not 
precluded."  VAOPGCPREC 7-99, para. 8 (June 9, 1999).

A decision of the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit"), sheds additional light 
on the law and regulations pertaining to misconduct.  In 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit noted that 38 U.S.C.A. § 1110 had been 
amended by section 8052(a)(2) of the OBRA of 1009, which, as 
noted above, added the words "or abuse of alcohol or drugs" 
to 38 U.S.C.A. § 1110.  The Federal Circuit held that the 
current version of 38 U.S.C.A. § 1110, when read in light of 
its legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  The Federal Circuit stated:

We think the best interpretation of the 
statute is that it precludes compensation 
only in two situations: 1) for primary 
alcohol abuse disabilities; and 2) for 
secondary disabilities (such as cirrhosis 
of the liver) that result from primary 
alcohol abuse.  By "primary," we mean 
an alcohol abuse disability arising 
during service from voluntary and willful 
drinking to excess.  We do not think that 
the language of § 1110 precludes 
compensation in the third situation - 
i.e., Allen's alleged case - where an 
alcohol abuse disability arises 
secondarily from or as evidence of the 
increased severity of a non-willful 
misconduct, service-connected disorder.  
By using the terms "disability resulting 
from" or "disability [that] is a result 
of," we think that Congress intended the 
cause of the disability to be 
determinative in assessing whether, under 
§ 1110, a disability qualifies for either 
authorization for compensation under the 
provision or whether it fits within the 
language of express exclusion from 
compensation . . . .  Thus, compensation 
is authorized if the disability is caused 
by an "injury suffered or disease 
contracted in line of duty."  
Compensation is precluded if the 
disability is caused by "the veteran's 
own . . . abuse of alcohol or drugs."

237 F.3d at 1376 (emphasis in original).  It thus appears 
clear that the law permits a grant of DIC based upon service 
connection for cause of death where alcohol abuse which 
caused the veteran's death was a disability that was 
secondary to a service-connected disability of the veteran.

Turning to an analysis of the present claim, the evidence of 
record indicates that the veteran died in February 2002 as a 
result of head injuries sustained in an automobile accident.  
An autopsy completed after this accident revealed that the 
veteran's blood alcohol level was 0.22 percent, with the 
toxicology report indicating that blood alcohol levels in 
excess of 0.15 percent "can cause considerable depression of 
the Central Nervous System." 

The appellant and her representative do not dispute that the 
veteran's death was the result of his driving while 
intoxicated.  Instead, their central contention in this case 
is that, under the legal authority cited above which allows 
for service connection for alcohol related disabilities 
arising "secondarily" from a service-connected disability, 
entitlement to service connection for the cause of the 
veteran's death in this case is warranted because his 
intoxication on the day of the accident which killed him was 
a result of "self-medication" to relieve pain associated 
with service-connected disability.

Addressing in brief another assertion of the veteran and the 
appellant, namely, that the veteran's death should be 
considered a suicide because the veteran was not wearing his 
seat belt at the time of the accident in question, there were 
guns found in his car after the accident, and there were 
other indicia of suicidal intent, such a knowing action would 
clearly represent willful misconduct.  Therefore, entitlement 
to the benefits sought could not be granted under that 
theory.  See 38 C.F.R. §§ 3.1(n), 3.301.  

Returning now to the appellant's central assertion in this 
matter, she has submitted statements from two persons who 
witnessed the veteran in an intoxicated state at restaurants, 
once in September 2001 and another "around" February 2002.  
She has also submitted a statement from a neighbor of the 
veteran who asserted that in the last few years prior to his 
death, the veteran was drinking "more and more" due to pain 
following back surgery.  

Addressing the principal contention of the appellant and her 
representative, the Board notes than the service-connection 
was in effect for several musculoskeletal and other 
disabilities at the time of the veteran's death, including 
residuals of a laminectomy at L1-L2 rated as 60 percent 
disabling.  Parenthetically, the Board observes that, 
although the appellant does not claim entitlement to the 
benefit sought on the basis of "direct" service connection 
for a psychiatric disorder, service connection was not in 
effect for a psychiatric disability at the time of the 
veteran's death, and claims for service connection for post-
traumatic stress disorder and dementia were denied by the RO 
prior to the veteran's death.  

The Board concedes that the evidence of record does reveal 
that the veteran suffered from pain, particularly back pain, 
as a result of service-connected disability.  Indeed, several 
pain medications were found in the veteran's automobile at 
the accident scene, and an April 2003 statement from a VA 
psychologist who treated the veteran from 1997 to 2001 
indicated that one of the issues addressed in therapy was 
"chronic pain."  The appellant also submitted a statement 
from a Robert F. Brunst, M.D., Ph.D, in April 2003 who 
indicated that he had treated the veteran with 
antidepressants to manage major depression for several years 
prior to his death, and that the veteran's depression 
"stemmed from his chronic back pain due to service 
injuries."  

With regard to the statements of the VA psychologist and Dr. 
Brunst referenced above, neither statement, nor any of the 
other competent medical evidence contained in the claims 
file, extends so far as to specifically support the assertion 
that on the day the veteran died, he had "self-medicated" 
with alcohol to relieve the pain associated with service-
connected disability.  Moreover, while review of reports from 
VA group therapy from 1997 to 2001 contain a few references 
to complaints of back pain, there is no indication therein 
that the veteran drank to the point of intoxication to 
relieve pain.  A thorough neuropsychological evaluation 
completed in August 1997 did not reveal evidence of self 
medication with alcohol due to pain, and the veteran at that 
time did not report a history of drinking.  He did at that 
time report that, in the past, he had been addicted to 
painkillers for one year.  An August 1998 VA psychiatric 
examination report also showed the veteran reporting no 
history of drinking and no indication of self-medication with 
alcohol at that time.  Finally, a statement dated in 
September 1998 from a social worker also did not reference 
significant problems with pain or drinking to relieve the 
effects thereof.  

The Board certainly respects the right of the appellant and 
her neighbor to offer their opinions that the veteran drank 
due to pain associated with a service-connected back 
disability.  However, neither is deemed competent to present 
evidence as to diagnosis, medical etiology, or causation.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, when the probative weight of this 
"positive" evidence is weighed against that fact that 
record is devoid of any competent medical evidence to 
indicate that the intoxication which led to the veteran's 
death was due to self-medication for pain, the Board finds 
the probative weight of the negative evidence to exceed that 
of the positive.  In light of the record, this claim must be 
denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



